United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF THE INTERIOR, U.S. FISH
& WILDLIFE SERVICE, Randlett, UT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra A. Kerins, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1504
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2013 appellant, through his representative, filed a timely appeal from the
January 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of its loss of wage-earning capacity (LWEC) determination. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that the November 20, 2009 LWEC
determination should be modified.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On a prior appeal,2 the Board found that appellant was entitled to a merit review of
OWCP’s November 20, 2009 determination that he had the capacity to earn wages in the
constructed position of customer service representative.3 The attending Board-certified
orthopedic surgeon, Dr. Burk T. Young, found appellant at maximum medical improvement with
some limitation, but he neglected to submit a work capacity evaluation describing those
limitations. OWCP gave the weight of the medical evidence to the second-opinion physician,
Dr. Michael T. Giovanniello, a Board-certified physiatrist specializing in pain medicine, who
provided permanent work restrictions on November 6, 2008. By submitting the September 3,
2008 work capacity evaluation from Dr. Young, the Board found that the material constituted
relevant and pertinent new evidence not previously considered by OWCP.
In a decision dated January 7, 2013, OWCP reviewed Dr. Young’s September 3, 2008
work capacity evaluation and found that he did not offer objective findings or medical rationale
to support the work restrictions. It found that Dr. Giovanniello’s opinion continued to represent
the weight of the medical evidence.
On appeal, appellant argued that he was not directed to see Dr. Giovanniello; he was
directed to see his partner and the physician’s opinion must be dismissed, leaving Dr. Young’s
evaluation as the only valid opinion. He stated that he did not obstruct the vocational
rehabilitation process and that the LWEC determination was erroneous. Appellant argued that
OWCP missed a September 13, 2012 deadline to make its decision and informed his wife that it
did not have to follow the law. He outlined the medical documents and stated that, given his
most recent imaging study, it should be clear that his condition has deteriorated over the past
eight years. Appellant argued that OWCP should authorize Dr. Young’s request for revision
surgery.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.5
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by his or her actual earnings, if his or her actual earnings fairly and
reasonably represent his or her wage-earning capacity. If the employee has no actual earnings,
2

Docket No. 12-46 (issued May 11, 2012).

3

On July 3, 2004 appellant, a 44-year-old maintenance worker, sustained a traumatic injury in the performance of
duty while loading scrap pipe. OWCP accepted his claim for lumbar spinal stenosis and disc protrusion at L4-5 and
L5-S1. The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

2

his or her wage-earning capacity as appears reasonable under the circumstances is determined
with due regard to the nature of his or her injury, the degree of physical impairment, his or her
usual employment, his or her age, his or her qualifications for other employment, the availability
of suitable employment and other factors or circumstances which may affect his or her wageearning capacity in his or her disabled condition.6
Once the LWEC is determined, a modification of such determination is not warranted
unless there is a material change in the nature and extent of the injury-related condition, the
employee has been retrained or otherwise vocationally rehabilitated or the original determination
was, in fact, erroneous. The burden of proof is on the party attempting to show modification of
the award.7
ANALYSIS
In the June 16, 2011 reconsideration request, appellant sought modification of OWCP’s
November 20, 2009 LWEC determination on two grounds: the original determination was in
error and his medical condition had worsened.
Appellant argued that he did not obstruct vocational rehabilitation efforts and that his
dispute of the finding should cause OWCP to further develop the evidence. The essential facts,
however, are well documented.8 The Board has reviewed the evidence submitted with
appellant’s June 16, 2011 reconsideration request and finds that it does not shift the weight of the
evidence.9
Appellant argued that his medical condition worsened. He noted that an imaging study
showing no objective evidence of worsening was not enough, that a physician, such as
Dr. Giovanniello, must evaluate the patient. Dr. Giovanniello, the second-opinion physiatrist
specializing in pain medicine, evaluated appellant and provided the permanent work restrictions
used to establish the medical suitability of the selected position. Appellant’s representative
argued, however, that it was appellant’s testimony that his pain and functional deficits had
worsened and if his subjective complaints were not deemed credible, OWCP should undertake
further development of the evidence.
6

5 U.S.C. § 8115(a).

7

Daniel J. Boesen, 38 ECAB 556 (1987).

8

The rehabilitation counselor documented that appellant did not appear at scheduled meetings and delayed or
failed to carry out agreed upon actions. The rehabilitation specialist reported that appellant did not cooperate to
develop and sign a return-to-work rehabilitation plan, notwithstanding a July 1, 2009 letter warning him of possible
sanctions. In addition, the rehabilitation counselor reported that appellant confessed to informing his claims
examiner that he could find her in Denver, if necessary. She responded that he could not get into the federal
building. Appellant replied that he was still a federal employee and could gain access. He added that he could even
send her a box of flowers and she would not know whether the box contained flowers or a shotgun.
9

Appellant admitted telling the rehabilitation counselor how a coworker took a shotgun and killed two claims
adjusters before taking his own life. “These adjustors mess around with their lives and the people are in pain and
agony and wind up doing something like that.” He did not explain his reason for telling such a violent story to the
rehabilitation counselor or how this version of the story was any less chilling.

3

The June 16, 2011 reconsideration request disputed the prior findings and argues that
OWCP should reinstate his wage-loss compensation before further developing the evidence. The
burden of proof falls on appellant to produce evidence that modification of the November 20,
2009 LWEC determination is warranted. Whether there has been a material change in the nature
and extent of the injury-related condition, such that appellant is not able to meet the physical
demands of the selected position, is a medical question that must be addressed by rationalized
medical opinion evidence. Appellant’s lay opinion is not competent on this issue.
Appellant submitted the September 3, 2008 work capacity evaluation of Dr. Young, the
attending orthopedic surgeon, who found appellant to be at maximum medical improvement. He
had seen multiple neurosurgeons and none of them recommended further surgery. The fusion
was considered stable. Dr. Young indicated that appellant could not work eight hours a day, but
he did not address how many hours appellant could work.10 He indicated that appellant could sit
for 30 minutes before having to move and would require breaks during the day. Dr. Young also
noted that appellant was unable to lift any weight whatsoever.
The question is whether this evidence establishes that appellant was not capable of
meeting the physical demands of the selected position. The vocational rehabilitation counselor
noted that the position would allow alternate sitting and standing as needed, which was
consistent with Dr. Young’s evaluation. The position required occasional minimal lifting, from 0
to 10 pounds. If appellant could not occasionally lift such weight, then the physical demands of
the selected position would be beyond his capabilities. Dr. Young, however, offered no reason
for this limitation. He did not identify what clinical or examination findings warranted such a
restriction or otherwise offer medical rationale to support his conclusion. Medical conclusions
unsupported by rationale are of diminished probative value.11 Dr. Young indicated that appellant
could not work eight hours a day, but he did not say why. He failed to address just how many
hours appellant could work. This diminishes the probative value of Dr. Young’s opinion on
appellant’s work restrictions.
The Board finds that Dr. Young’s September 3, 2008 work capacity evaluation is
incomplete and unrationalized. It fails to establish that the selected position was medically
unsuitable. Appellant has failed to establish a material change in the nature and extent of his
injury-related condition or that the November 20, 2009 LWEC determination was, in fact,
erroneous. The Board finds that he has not met his burden of proof. The Board will therefore
affirm OWCP’s January 7, 2013 decision.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
Appellant alleges on appeal that he was not directed to see Dr. Giovanniello; however,
the record shows correspondence dated October 16, 2008 from OWCP to appellant notifying him
of the date and time of his appointment with Dr. Giovanniello. He also alleges that the Board’s
10

Dr. Young left the following question blank: “If less than eight hours per workday, how many can he/she
work?”
11

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

prior decision stated that he had submitted “genuine proof” that he did not obstruct. The prior
decision noted in the factual history of the case that appellant’s representative had submitted a
timeline to show that there was a “genuine dispute” of material fact as to whether appellant tried
to cooperate or obstructed. It was the contention of his representative, not the opinion of the
Board, that the timeline created a genuine dispute.
The issue of authorizing surgery is not presently before the Board, nor are appellant’s
allegations of unlawful and felonious conduct on the part of OWCP or its vocational
rehabilitation counselor. The issue of obstruction and whether the original determination was, in
fact, erroneous has been previously reviewed.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the November 20,
2009 LWEC determination should be modified.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

